SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant [X] Filed by a Party other than the Registrant [] Check the appropriate box: []Preliminary Proxy Statement []Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) []Definitive Proxy Statement [X]Definitive Additional Materials [] Soliciting Material Pursuant to Sec. 240.14a-11(c) or Sec. 240.14a-12 The UBS Funds (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee(Check the appropriate box): [X]No fee required. []Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. 1. Title of each class of securities to which transaction applies: 2. Aggregate number of securities to which transaction applies: 3. Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4. Proposed maximum aggregate value of transaction: 5. Total fee paid: []Fee paid previously with preliminary proxy materials. [] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1)Amount Previously Paid: 2)Form, Schedule or Registration Statement No.: 3)Filing Party: 4)Date Filed: [UBS Logo] UBS Global Asset Management (Americas) Inc. 1285 Avenue of the Americas New York, NY 10019 ubs.com/globalam-us Request August 24, 2012 Please vote on a proposal to reorganize UBS Global Equity Fund and UBS High Yield Fund Shareholders of UBS Global Equity Fund and UBS High Yield Fund (Target Funds) are being asked to vote on a proposal to incorporate these Target Funds into the newly organized corresponding series and the share classes of Nationwide Mutual Funds (Acquiring Funds) as follows: Our request Please vote your shares as soon as possible to ensure your vote is counted at the Special Meeting of Shareholders on October 4, 2012. You may vote by: ·Mail—sign and return the enclosed proxy card(s) in the postage paid envelope provided. ·Telephone—call the number on the card(s) and follow the instructions; please have your proxy card(s) available. ·Internet—vote online by following the instructions on the enclosed proxy card(s). ·In person—vote at the joint Special Meeting of Shareholders taking place on October 4, 2012. If we do not hear from you after a reasonable time, you may receive a call from our proxy solicitor, Computershare Fund Services, reminding you to vote. Target Funds Acquiring Funds UBS Global Equity Fund Nationwide Global Equity Fund Class A Class A Class C Class C Class Y Institutional Class UBS High Yield Fund Nationwide High Yield Bond Fund Class A Class A Class C Class C Class Y Institutional Class The enclosed Proxy Statement provides complete voting instructions. Why this is important Combining the Target Funds into the Acquiring Funds will give the Target Funds access to Nationwide’s large distribution platform, which could lower the fund expenses and provide other efficiencies. The Board of Trustees of the UBS Funds recommends that you vote “for” this proposal. For more information The enclosed Proxy Statement contains detailed information about the proposal. Please read it carefully. It also presents a “Question and Answer” section to help you evaluate the proposal. Questions ·To vote your shares, please call our proxy solicitor, Computershare Fund Services, at 1-800-337 3503. ·To receive proxy or Fund materials, please call UBS Global Asset Management’s Shareholder Services number at 1-800-647 1568. ·To get answers to questions regarding how to vote, please call our proxy solicitor, Computershare Fund Services, at 1-877-225 6862. UBS Global Asset Management (Americas) is a subsidiary of UBS AG
